ORDER
AND NOW, this 26th day of March, 1997, following the presentation of oral argument by the parties to the Court en banc, IT IS HEREBY ORDERED:
THAT the Respondent, in accordance with Article V, § 18(d)(1), shall be and hereby is REMOVED from office,
THAT Respondent, in accordance with Article V, § 18(d)(3), shall be hereafter INELIGIBLE to hold judicial office, and
THAT the Clerk of Court shall forward a certified copy of this ORDER to the Chief Justice of Pennsylvania, to the Court Administrator of Pennsylvania, to the Payroll Manager of the Administrative Office of Pennsylvania Courts, to the Treasurer of Pennsylvania, and to the President Judge of Lehigh County.
 *Page 1229